CHARLES CARROLL, Chief Judge
(dissenting).
I respectfully dissent. I feel the trial judge was correct in holding that the appellants were attempting to proceed against the appellee on charges which were insufficient for the purpose, under appellants’ regulatory requirements as to such. A proceeding by a professional association against a member is of graver consequence than one by a private club to admonish or expel a member. The latter concerns only social convenience and status, whereas the former involves professional reputation and affects livelihood. The charges in this instance were defective and insufficient for failure to contain a statement of particulars as expressly required, and in my opinion it was proper in that situation to resort to equity to restrain the proceeding which was so predicated.